 SYRACUSERENDERINGCOMPANY163er than the unit sought in its petition,we are administratively advisedthat the Petitioner has failed to make an adequate showing of interest inthe unit of repairmen.Underthese circumstances,we will not directan election in such unit4Accordingly,we shall dismiss the instantpetition.[The Board dismissed the petition.]MEMBER LEEDOMtook no part in the consideration of the aboveDecision and Order.L SeeKoehring Southern Company,108 NLRB 1131, footnote 12.Consolidated Rendering Company, d/b/a Syracuse RenderingCompany1andUnited Packinghouse Workers of America, CIO,PetitionerConsolidated Rendering Company, d/b/a Syracuse RenderingCompanyandInternational Brotherhood of Teamsters, Local317, Petitioner.Cases Nos. 3-RC-1497 and 3-RC-1501.April14,1955DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before HymanDishner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question exists concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4. In disagreement with the Employer and the InternationalBrotherhood of Teamsters, Local 317, herein referred to as theTeamsters, it is the contention of the United Packinghouse Workersof America, CIO, herein referred to as the Packinghouse Workers,that the appropriate unit should be limited to the production andmaintenance workers at the Employer's Syracuse, New York, plant,where the Employer is engaged in the processing of hides, skins, andbones, collected by 12 branch stations located within the State of New1 The Employer's nameappears asamended atthe hearing.112 NLRB No. 31.369028-56-vol. 112-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork.The Syracuse plant, together with its branch stations, areunder the supervision of one man.District Local Union No. 1, Amal-gamated Meat Cutters & Butcher Workmen, AFL, recognized since1946 as the exclusive bargaining representative for the employees ofthe Employer at its Syracuse plant and branch stations, ceded at thehearing its jurisdiction over these employees to the Teamsters.Thelatter urges that only the established multiplant unit is appropriate.On the entire record, the Board finds that the integration, inter-dependence, centralized control of the Employer's operations, and thehistory of multiplant bargaining, makes inappropriate a unit restrict-ed to the production and maintenance employees at the Syracuseplant.'Accordingly, we shall dismiss the petition in Case No.3-RC-1497, and find appropriate the broader nnlltiplant unit soughtby the Teamsters in Case No. 3-RC-1501.The parties are in disagreement as to the inclusion of the workingforemen and the general working foreman, which classifications havein the past been included in the unit. Contrary to the contention ofthe Packinghouse Workers, the Teamsters would include these em-ployees.The Employer takes no position.There is one working foreman in the hide and skin department,one in the fertilizer department, and one on each of the rendering de-partment's three shifts.The general working foreman supervises theworking foremen and is in charge of the feed department. Althoughthe working foremen and the general working foreman do not havethe power to hire, discharge, or to effectively recommend such action,they do report rule infractions, regularly assign jobs, and are incharge of their particular departments. In addition, they attendand participate in the monthly staff meetings of supervisors.On thebasis of the foregoing, we find the working foremen and the generalworking foreman to be supervisors within the meaning of the Act,and accordingly shall exclude them from the unit.3Upon the entire record in this case, we find that the following em-ployees of the Employer at its Syracuse, New York, plant, and itsbranch stations in New York State, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees, over-the-road truck-drivers, buyers,' assistant buyers, warehousemen, chauffeurs, stockclerks, loadmen, but excluding all office clerical employees, working2 Fetzer Broadcasting Company,110 NLRB 3163 SeeHarbor Furniture ManufacturingCompany,109 NLRB 794;General FurnitureCorporation,109 NLRB 4794There is nothing in the record to indicate that buyers may pledge the credit of theEmployer or otherwise are vested with managerial dutiesCf. American Locomotive Com-pany,92 NLRB 115, at 116 SPRAGUE ELECTRIC COMPANY OF WISCONSIN, INC.165,foremen, general working foreman, buyers in charge,' and other su-pervisors as defined in the Act.[The Board dismissed the petition in Case No. 3-RC-1497.][Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision, Order, and Direction of Election.5 Contrary to the contention of the Teamsters and the Employer,we find that the buyersin charge at a number of the branch stations are supervisors within the meaning of theActIt appears that the employees in this classification may be given the power to hirenew employees and are in charge of the operation of the branch station. Accordingly, weexclude the buyers in charge from the unitSprague Electric Company of Wisconsin,Inc.andDistrict No.10, International Association of Machinists,AFL, Petitioner.Case No. 13-RC-4061.April 14,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by the Boardon December 10, 1954, an election by secret ballot was conducted underthe directionand supervisionof the Regional Director for the Thir-teenthRegion, amongthe employees in the unit found appropriate bythe Board.Following the election, the parties were furnished with atally ofballots which showed that of approximately 75 eligible voters,69 cast validballots, of which 27 were for, and 42 against, the Peti-tioner.There was one void ballot and no challenged ballots.On January 10, 1955, the Petitioner filed timely objections to con-duct by the Employer allegedly affecting the results of the election.On February 2, 1955, the Regional Director issued and duly servedupon the parties his report on objections, recommending that the ob-jections be overruled and that the Board certify the results of the elec-tion.On February 10, 1955, the Petitioner filed timely exceptions tothe Regional Director's report.In its exceptions, the Petitioner does not contest the RegionalDirector's factual findings, but substantially reiterates its originalobjections 1 which alleged as follows:i In its exceptions,the Petitioner,apparently for the first time,also states that it is inpossession of certain additional evidence to show that agents of the Employer "used undueinfluence upon the employees to vote and work against the union,"and that an agent ofthe Employer offered to"take and accept any and all money bets that the union was goingto lose."As these constitute essentially new objections not timely filed with respect to theelection,they are hereby overruledNational Container Corporation of Wisconsin,99NLRB 1492, at 1495112 NLRB No 32.